Exhibit AMBICOM HOLDINGS, INC. (formerly known as Med Control, Inc.) SUBSCRIPTION AGREEMENT This Subscription Agreement (this “Agreement”) is made as of the date set forth on the signature page of this Agreement by and between AmbiCom Holdings, Inc. (formerly known as Med Control, Inc.), a publicly-owned Nevada corporation (the “Company”), and each party who is a signatory hereto (individually, a “Subscriber” and collectively with other signatories of similar subscription agreements entered into in connection with the Offering described below, the “Subscribers”). 1. DESCRIPTION OF THE OFFERING.The Company is offering (the “Offering”) shares of its common stock, par value $0.001 per share (the “Common Stock”) at the purchase price of $0.40 per share.The Company is offering on a “best efforts” basis a minimum of 1,250,000 shares of Common Stock for an aggregate minimum offering amount of $500,000 (the “Minimum Offering”) and a maximum of 1,875,000 shares of Common Stock for a maximum offering amount of $750,000 (the “Maximum Offering”).The Offering will continue until subscriptions for the Maximum Offering are received or until January 15, 2010 (the “Offering Period”), unless extended an additional thirty (30) days by the Company, in its sole discretion.The Offering is being made only to accredited investors who qualify as accredited investors pursuant to suitability standards for investors described under Regulation D of the Securities Act of 1933, as amended (the “Securities Act”) and who have no need for liquidity in their investments.Prior to this Offering there was no public market for the Securities and no assurance can be given that a market will develop for the Securities or if developed, that it will be maintained so that any subscribers in this offering may avail any benefit form the same.The Company reserves the right, in its sole discretion, to accept fractional subscriptions.The Company has not engaged the services of a placement agent, but reserves the right in its sole discretion to do so in the future.If a placement agent is retained, it is anticipated the Company would be required to pay fees of funds it has actually raised for the sale of the Shares of commissions equal to approximately ten percent (10%). THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT.THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS PERMITTED UNDER SUCH ACT OR SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. 2. TERMS OF THE OFFERING.The closing of the Offering and the release of funds from escrow is conditioned upon and subject to the consummation of an Agreement and Plan of Share Exchange (the “Exchange Agreement”) between the Company and AmbiCom Acquisition Corp. (“AAC”) whereby AAC will exchange all of its outstanding capitalization in exchange for 20,000,000 newly-issued shares of Common Stock, 9,400,000 shares of a newly-created class of the Company’s Series A Preferred Stock and 2,600,000 shares of a newly-created class of the Company’s Series B Preferred Stock (collectively, the “Exchange”).As a result of the Exchange, AAC will become a wholly-owned subsidiary of the Company.In addition, the Company will file an amendment to its Articles of Incorporation to amend, among other things, the name of the Company to “AmbiCom Holdings, Inc.” or such similar name as is available at the time.Subscriber understands that payments hereunder will be held in a non-interest bearing escrow account established by the Company with Tarter Krinsky & Drogin LLP, as escrow agent, and will only be released to the Company upon receipt of proceeds equal to the Minimum Offering and the closing of the Exchange (the “Closing”), 3. SUBSCRIPTION PROCEDURES.To subscribe, the Subscriber must send a completed and executed copy of each this Subscription Agreement and
